DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that McDevitt failed to teach “at least one actuating device disposed on a side of the at least one sensor, and having a plurality of guiding channels, wherein the at least one sensor and the at least one actuating device are installed and integrated on the carrier, and at least one of the guiding channels is located at the side of the at least one sensor on the carrier, wherein the at least one actuating device has a central cavity, when the at least one actuating device is enabled to compress a fluid converged to the central cavity, the compressed fluid is transferred to the at least one sensor through the at least one of the guiding channels”.
Examiner respectfully disagrees. McDevitt teaches at least one actuating device (Fig.34, 846) disposed on a side of the at least one sensor (Fig.34, 848), and having a plurality of guiding channels (As shown in the reproduced Fig.34, there are more than one guiding channel), wherein the at least one sensor and the at least one actuating device are installed and integrated on the carrier (Paragraph 130), and at least one of the guiding channels is located at the side of the at least one sensor on the carrier (As shown in the reproduced Fig.34, the guiding channels are on the side of the sensor .

    PNG
    media_image1.png
    552
    833
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5 and 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDevitt et al. (U.S. Publication No. 20020160363).
Regarding claim 1, McDevitt teaches an actuating and sensing module, comprising: at least one sensor (Fig.34, 848); a carrier (As shown in the reproduced Fig.34); and at least one actuating device (Fig.34, 846) disposed on a side of the at least one sensor (Fig.34, 848), and having a plurality of guiding channels (As shown in the reproduced Fig.34, there are more than one guiding channel), wherein the at least one sensor and the at least one actuating device are installed and integrated on the carrier (Paragraph 130), and at least one of the guiding channels is located at the side of the at least one sensor on the carrier (As shown in the reproduced Fig.34, the guiding channels are on the side of the sensor 848), wherein the at least one actuating device has a central cavity (As shown in the reproduced Fig.34 actuating device 846 has a central cavity), when the at least one actuating device is enabled to compress a fluid converged to the central cavity, the compressed fluid is transferred to the at least one sensor through the at least one of the guiding channels, so that the compressed fluid is sensed by the at least one sensor (Paragraphs 253-254).
Regarding claim 2, McDevitt teaches wherein the fluid is a gas (Paragraph 16).
Regarding claim 3, McDevitt teaches wherein the fluid is a liquid (Paragraph 16).
Regarding claim 4, McDevitt teaches wherein the actuating device comprises at least one of an electric actuating device, a magnetic actuating device, a thermal actuating device and a piezoelectric actuating device (Paragraph 248 and claim 61).

Regarding claim 7, McDevitt teaches wherein the carrier is a substrate, and an array of the sensor and the fluid actuating device is installed on the carrier (Paragraph 127).
Regarding claim 8, McDevitt teaches wherein the carrier is an application-specific integrated circuit, and the sensor and the fluid actuating device are packaged on the application-specific integrated circuit (Fig.79B and Paragraphs 582 and 533).
Regarding claim 9, McDevitt teaches wherein the carrier is a system on chip, and the sensor and the fluid actuating device are packaged on the system on chip (Paragraphs 183, 281 and 533).
Regarding claim 10, McDevitt teaches wherein the sensor comprises a gas sensor or a liquid sensor (Paragraph 16).
Regarding claim 11, McDevitt teaches wherein the sensor comprises at least one selected from the group consisting of an oxygen sensor, a carbon monoxide sensor and a carbon dioxide sensor (Paragraph 509).
Regarding claim 12, McDevitt teaches wherein the sensor comprises at least one selected from the group consisting of a temperature sensor, a liquid sensor and a humidity sensor (Paragraph 16).
Regarding claim 13, McDevitt teaches wherein the sensor comprises at least one selected from the group consisting of an ozone sensor and a light sensor (Paragraph 117).

Regarding claim 15, McDevitt teaches wherein the sensor comprises a volatile organic compound sensor (Paragraphs 6 and 508).
Regarding claim 16, McDevitt teaches wherein the fluid actuating device is a micro-electro-mechanical system (MEMS) pump (Paragraph 248 and claim 61).
Regarding claim 17, McDevitt teaches wherein the fluid actuating device is piezoelectric pump (Paragraph 248 and claim 61)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al. (U.S. Publication No. 20020160363) in view of Chen et al. (U.S. Publication No. 20160076530).
Regarding claim 18, McDevitt teaches all the features of claim 18 as outlined above, McDevitt is silent about wherein the fluid actuating device comprises: a fluid inlet plate having at least one inlet, at least one convergence channel and the central cavity defining a convergence chamber, wherein the at least one inlet allows the fluid to flow 
Chen teaches wherein the fluid actuating device comprises: a fluid inlet plate having at least one inlet, at least one convergence channel and the central cavity defining a convergence chamber, wherein the at least one inlet allows the fluid to flow in, and the at least one convergence channel is disposed corresponding to the at least one inlet and guides the fluid from the at least one inlet toward the convergence chamber defined by the central cavity;  a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber and the movable part surrounds the central aperture;  and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Chen’s piezoelectric pump into McDevitt’s device because it is small, silent, and portable as taught by Chen.
Regarding claim 19, McDevitt teaches all the features of claim 18 as outlined above, McDevitt is silent about wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposing second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate;  and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when a voltage is applied to the piezoelectric plate, the suspension plate is driven to undergo the bending vibration.
Chen teaches wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposing second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate;  and a piezoelectric plate, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Chen’s piezoelectric pump into McDevitt’s device because it is small, silent, and portable as taught by Chen.
Regarding claim 20, McDevitt teaches all the features of claim 19 as outlined above, McDevitt is silent about wherein the suspension plate is a square suspension plate with a bulge, wherein the fluid actuating device further comprises a conducting plate, a first insulation plate and a second insulation plate, wherein the fluid inlet plate, the resonance plate, the piezoelectric actuator, the first insulation plate, the conducting plate and the second insulation plate are stacked on each other sequentially.
Chen teaches wherein the suspension plate is a square suspension plate with a bulge, wherein the fluid actuating device further comprises a conducting plate, a first insulation plate and a second insulation plate, wherein the fluid inlet plate, the resonance plate, the piezoelectric actuator, the first insulation plate, the conducting plate and the second insulation plate are stacked on each other sequentially (Figs.1A-2B and paragraphs 23-27).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Chen’s piezoelectric pump into McDevitt’s device because it is small, silent, and portable as taught by Chen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861